
	
		I
		112th CONGRESS
		1st Session
		H. R. 622
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Camp introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To extend the Andean Trade Preference Act, and for other
		  purposes.
	
	
		1.Extension of Andean Trade
			 Preference Act
			(a)ExtensionSection 208(a) of the Andean Trade
			 Preference Act (19 U.S.C. 3206(a)) is amended—
				(1)in paragraph
			 (1)(A), by striking February 12, 2011 and inserting June
			 30, 2011; and
				(2)in paragraph (2), by striking
			 February 12, 2011 and inserting June 30,
			 2011.
				(b)Treatment of
			 certain apparel articlesSection 204(b)(3)(E)(ii)(II) of the
			 Andean Trade Preference Act (19 U.S.C. 3203(b)(3)(E)(II)) is amended by
			 striking February 12, 2011 and inserting June 30,
			 2011.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 February 13, 2011.
			2.OffsetSection 279(b) of the Trade Act of 1974 (19
			 U.S.C. 2372a(b)) is amended by striking 2013, and 2014 and
			 inserting and 2013 and $469,000,000 for fiscal year 2014.
		3.Compliance with
			 PAYGOThe budgetary effects of
			 this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of
			 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
